Title: To George Washington from Isaac Pope, 30 March 1783
From: Pope, Isaac
To: Washington, George


                        
                            Sir
                            New Windsor 30 March 1783
                        
                        Benjamin Stevers Obediah Voluntine and Solomon Palmer, who belong to crompond were taken with armes in
                            Eastchester as they had not permission to pass below the american lines, also Tobias Barr from the City of Newyork—which I
                            send for your Excellencies examination. I have the honor to be your Excellencies obedient Humble Servt
                        
                            Isaac Pope Majr 3d M. Regt
                        
                    